         Case 1:19-cr-00395-BAH Document 4-1 Filed 02/11/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                     :
                                              :
               v.                             :       Criminal No. 19-395 (BAH)
                                              :
LARRY DEAN HARMON,                            :
                                              :
                       Defendant.             :

                                             ORDER

        Upon consideration of the Government’s Emergency Motion To Unseal,

        IT IS ORDERED, that the case docketed as No. 19-cr-395 is unsealed, and that the

Indictment, Motion to Seal and accompanying Order, and all related pleadings filed in the case

shall be unsealed, and that the Criminal Clerk’s office shall allow entry on the public docket of the

same.

        Dated this ______ day of February, 2020.




                                                      BERYL A. HOWELL
                                                      CHIEF JUDGE
                                                      UNITED STATES DISTRICT COURT
                                                      FOR THE DISTRICT OF COLUMBIA
